
	
		II
		110th CONGRESS
		1st Session
		S. 1228
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend section 485(f) of the Higher Education Act of
		  1965 regarding law enforcement emergencies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Campus Law Enforcement Emergency
			 Response Act of 2007.
		2.Law enforcement
			 emergenciesSection 485(f) of
			 the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
			(1)by redesignating paragraphs (9) through
			 (15) as paragraphs (10) through (16), respectively;
			(2)by inserting after paragraph (8) the
			 following:
				
					(9)(A)Each institution of
				higher education participating in any program under this title shall develop
				and distribute as part of the report described in paragraph (1)—
							(i)a statement of policy regarding the
				institution’s law enforcement emergency response program; and
							(ii)statistics concerning the
				occurrence of law enforcement emergencies on the campus of the
				institution.
							(B)In this paragraph:
							(i)The term campus has
				the meaning given the term in paragraph 6(A)(i), except that the term
				includes—
								(I)a noncampus building or property, as
				defined in paragraph (6)(A)(ii), of an institution of higher education;
				and
								(II)any public property, as defined in
				paragraph (6)(A)(iii), of an institution of higher education.
								(ii)The term law enforcement
				emergency means a shooting, the presence of an armed and dangerous
				person, a bomb threat, the presence of an unauthorized hazardous or toxic
				material that poses a threat to health and safety, a lock-down, a reverse
				evacuation, or any other comparable type of incident, on the campus of an
				institution of higher education, that involves the participation of one or more
				law enforcement agencies.
							(C)The policy described in subparagraph
				(A) shall address the following:
							(i)Procedures students, employees, and
				others on the campus of the institution will be directed to follow if a law
				enforcement emergency occurs.
							(ii)Procedures the institution and law
				enforcement agencies will follow to inform students, employees, and others on
				the campus of the institution about a law enforcement emergency on the campus
				and will follow to direct the actions of the students, employees, and others.
				Such procedures may include e-mail alerts, telephone alerts, text-message
				alerts, radio announcements, television alerts, audible alert signals, and
				public address announcements.
							(D)Each institution participating in any
				program under this title shall test the institution’s law enforcement emergency
				response policy and procedures on at least an annual basis.
						(E)Each institution participating in any
				program under this title shall make reports to the students, employees, and
				others on the campus of the institution, not later than 30 minutes after the
				discovery of a law enforcement emergency on the campus, through the procedures
				described in subparagraph (C)(ii).
						(F)The Secretary and the Attorney General
				shall jointly have the authority—
							(i)to review, monitor, and ensure
				compliance with this paragraph;
							(ii)to advise institutions of higher
				education on model law enforcement emergency response policies, procedures, and
				practices; and
							(iii)to disseminate information
				concerning those policies, procedures, and practices.
							(G)Campus law enforcement emergency
				response grants
							(i)Program
				authorityThe Secretary may make grants to institutions of higher
				education or consortia of such institutions, or enter into contracts with such
				institutions, consortia, and other organizations, to develop, implement,
				operate, improve, test, or disseminate campus law enforcement emergency
				response policies, procedures, or programs.
							(ii)AwardsGrants and
				contracts under this subparagraph shall be awarded—
								(I)on a competitive basis; and
								(II)for a period not to exceed 1
				year.
								(iii)ApplicationsAn
				institution of higher education, a consortium, or an organization that desires
				to receive a grant or enter into a contract under this subparagraph shall
				submit an application to the Secretary at such time, in such manner, and
				containing or accompanied by such information as the Secretary may reasonably
				require by regulation.
							(iv)ParticipationIn
				awarding grants and contracts under this subparagraph, the Secretary shall make
				every effort to ensure—
								(I)the equitable participation of
				institutions of higher education that are eligible to participate in programs
				under this title;
								(II)the equitable geographic participation
				of such institutions; and
								(III)the equitable participation of such
				institutions with large and small enrollments.
								(v)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subparagraph $5,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 4 succeeding fiscal
				years.
							.
			
